Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 1 of 12 Page ID
                                 #:5931


                   SECOND SUPPLEMENTAL DECLARATION OF KAINE WEN

          I, Kaine Wen, declare as follows:

          1. I am a defendant in Bureau of Consumer Financial Protection, et al. v. Consumer

   Advocacy Center Inc., d/b/a Premier Student Loan Center, et al., Case No. 8:19-cv-01998

   MWF (KSx) he CFPB Ac i           I make this Second Supplemental Declaration in response to

   Ve ab e LLP     Ve ab e In Camera Supplemental Brief in Support of In Camera

   Submission Re: Motion to Withdraw. I have personal knowledge of the facts stated herein,

   and if called as a witness, I could and would testify competently thereto.

          2. In making this Second Supplemental Declaration, I have no intent to waive the

   attorney-client privilege, any joint defense privilege, or any other privilege applicable to my

   communications with Venable and its attorneys.

          3. A be Ki       A be     a d I e e ed i      a e ai e ag ee e        i h Ve ab e, and

   namely a      e A        Bake     A         a d Ge a d Sach     Ge       on approximately

   October 25, 2019, to represent us jointly in the CFPB Action, together with a number of

   companies with which we were affiliated.

          4. As the timeline of relevant events below demon        a e Ve ab e M i

   Withdraw was all about wanting more money from me and Albert, and not about an

   unwaivable (or any other) conflict of interest between us.

          5. It was only after Venable demanded more money from me and Albert (after we

   had already paid it $535,000 to represent us in the litigation), and in response to those

   demands we began requesting our monthly invoices and          e i    i g Ve ab e bi    a d




                                                1
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 2 of 12 Page ID
                                 #:5932


   billing practices, that in late July 2020 Venable told us it had an unwaivable conflict of

   interest and needed to withdraw as counsel for both of us for that reason.

          6. Moreover, it was only after I recently sent Venable a series of questions asking

   about its alleged conflict that, in an August 16 email, Venable claimed the conflict had

   arisen two months earlier, on June 20 or 21, supposedly as a result of a telephone

   conversation I had with Gerry.

          7. Ve ab e c ai       i c ea           e I fac af e J      e     Ve ab e e ea ed

   asked me and Albert for more money to continue to represent us, without mentioning a

   conflict or my June 20 or 21 call with Gerry that supposedly gave rise to the conflict. In

   addition, Venable threatened to withdraw as our counsel on several occasions unless it

   received that additional money, not because of any purported conflict; told us on July 16

   that it had no current conflict; did not tell us it had an unwaivable conflict until July 21;

   waited until July 24 to file its Motion to Withdraw; continued to say it can represent us in

   settlement negotiations but not in the litigation, while refusing to explain to us the

   distinction; and did not inform us that the origin of the conflict was a call on June 20 or 21

   until Ge       August 16 email.

          8. As I believe the following timeline shows, Venable has tried to manufacture a

   conflict between me and Albert to justify its misconduct and Motion to Withdraw, which it

   filed at a critical time in the midst of the settlement negotiations and just a few days before

   responses to the Complaint were due. I believe the timeline also shows that Venable has

   not been truthful with me and Albert, or the Court, in explaining its real reasons for moving

   to withdraw.



                                                 2
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 3 of 12 Page ID
                                 #:5933


                          Pertinent Provisions of the Venable Engagement Letter

             9. Ve ab e e gage e              e e , dated October 29, 20191, includes the following

    provisions pertinent to the issues before the Court:

                 a.        Venable will jointly represent Kaine Wen, Albert Kim, True Count
             Staffing, Infinite Management Corp. (f/k/a Infinite Management Solutions, Inc.), All
             Out Staffing, Inc., Hold The Door Corp., and Prime Consulting, Inc., in connection
             with defense in the matter Consumer Fraud Protection Bureau v. Consumer
             Advocacy Center, et al. filed in the U.S. District Court for the Central District of
             California (8:19-CV-            he Ma e

                 b.        As noted above, Venable is being engaged by Kaine Wen, Albert Kim,
             True Count Staffing, Infinite Management Corp. (f/k/a Infinite Management
             Solutions, Inc.), All Out Staffing, Inc., Hold The Door Corp., and Prime Consulting,
             Inc., to jointly represent them together.

                 c.       In connection with this Matter, after discussion and the opportunity to
             obtain independent legal advice about a joint representations, Kaine Wen, Albert
             Kim, True Count Staffing, Infinite Management Corp. (f/k/a Infinite Management
             Solutions, Inc.), All Out Staffing, Inc., Hold The Door Corp., and Prime Consulting,
             Inc., have determined that their interests are aligned in the Matter, that they can
             work cooperatively together, and that there are strategic and economic reasons for
             Venable to represent jointly all parties in the Matter.

                 d.      We have discussed whether any actual or potential conflicts exist
             between or among Kaine Wen, Albert Kim, True Count Staffing, Infinite
             Management Corp. (f/k/a Infinite Management Solutions, Inc.), All Out Staffing, Inc.,
             Hold The Door Corp., and Prime Consulting, Inc., concerning the Matter, and none of
             us are aware of any such conflicts at this time. We have agreed that, based on what
             we currently know, it is unlikely that any actual or potential conflict will arise in the
             future between or among Kaine Wen, Albert Kim, True Count Staffing, Infinite
             Management Corp. (f/k/a Infinite Management Solutions, Inc.), All Out Staffing, Inc.,
             Hold The Door Corp., and Prime Consulting, Inc., concerning the Matter. As a result,
             Kaine Wen, Albert Kim, True Count Staffing, Infinite Management Corp. (f/k/a
             Infinite Management Solutions, Inc.), All Out Staffing, Inc., Hold The Door Corp., and
             Prime Consulting, Inc., have independently determined that it is in their individual


1 Nei he A be        I ig ed Ve ab e e gage e e e            did e ecei e a c        ig ed b A             Ge
The e gage e e e a e If e d                 ecei e f        a ig ed c       f hi e e        a i e e           e
this letter and our Terms of Engagement within twenty-one (21) days of the date of this letter, we will assume that
this letter and the Terms of Engagement are acceptable to you, and they shall govern our relationship as though
 ig ed b


                                                         3
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 4 of 12 Page ID
                                 #:5934


          and mutual interests to have a single law firm represent them jointly in connection
          with the Matter.

             e.        In connection with this joint representation, Venable will send its
          monthly invoices to both Messrs. Wen and Kim and each of you shall be jointly and
          severally responsible for paying the invoices.

              f.       Venable shall have the right to withdraw from this joint representation
          of any one or all Clients for non-payment in full of any Venable invoice within forty-
          five (45) days of the date of the invoice.

              g.        I c    ec i    i h a joint representation of multiple clients, information
          that is disclosed to Venable by one Client may be shared with the other Client(s) if it
          is material to the representation. Venable will not, at the request of one Client,
          withhold material information f        he he C ie

          10. N hi g i Ve ab e e gage e             e e i i i       e ee ai          f   ea d

   Albert to settlement negotiations in the CFPB Action or draws a distinction between

     e e e       eg ia i      a d i iga i      A be a d I      de      d ha we were retaining

   Venable, and paying its $500,000 retainer amount, to represent us in the litigation,

   whatever that may involve.

                                    Timeline of Relevant Events

          11. On October 31, 2019, Allyson and Gerry submitted their Pro Hac Vice

   applications to the Court to represent me and Albert in the CFPB Action. Nothing in

   Ve ab e a      ica i    ad i ed he C       ha Ve ab e      e ee ai            f me and Albert

    a i i ed        e e e       eg ia i

          12. In return for agreeing to represent me and Albert in the litigation, Venable

   demanded a retainer of $500,000, which Albert and I jointly paid.

          13. In March 2020, Venable demanded an additional $35,000 retainer to continue to

   represent me and Albert in the litigation, which Albert and I jointly paid.



                                                4
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 5 of 12 Page ID
                                 #:5935


              14. On June 15, 2020, Gerry demanded that Albert and I pay a second additional

   retainer to continue to represent us in the litigation. Specifically, Gerry emailed me and

   A be       c   i gA           a i g ha     we must ask for an additional retainer of $20K to

   c      i   e    ki g i h

              15. On June 20 and 21, 2020, Gerry and I had several telephone conferences to

   di c       P ai iff recent requests that I supplement my financial disclosures for settlement

   purposes. In those conversations, I asked Gerry not to share my personal financial

   disclosure information with Albert, as I saw no need for me and Albert to share our personal

   information with each other. At no time during those conversations did Gerry mention that

   our discussions had given rise to a conflict of interest between me and Albert, or that Gerry

   needed to disclose any of those conversations to Albert to be in compliance with the terms

   of our retainer agreement.

              16. On June 29, 2020, Allyson emailed me and Albert, copying Gerry, stating that,

    we will need additional funds for our retainer another $25K by the end of the week. We

   are happy to coordinate with everybody, but we will need some additional money to

   continue on this course No mention was made of any conflict, or my June 20-21 telephone

   conversations with Gerry, in that email or at that time.

              17. O J             A         e ai ed       e a d A be   c   i g Ge   a i g I am

   writing about the below request [referencing the June 29 email]. Please understand that we

   are going to have to withdraw as your counsel in this matter, as our Firm will not allow us to

    ake hi ca e i h           a fee No mention was made of any conflict, or my June 20-21

   telephone conversations with Gerry, in that email or at that time.



                                                      5
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 6 of 12 Page ID
                                 #:5936


          18. On July 6, 2020, during a telephone conference with only me, Allyson and Gerry

   again demanded a second additional retainer, and further stated that Venable would

   withdraw from representing Albert alone if he did not pay his share of the second additional

   retainer. No mention was made of any conflict, or my June 20-21 telephone conversations

   with Gerry, in that email or at that time.

          19. As of the July 6 telephone conference, Venable had failed to send us invoices for

   February, March, April, and May 2020 in connection with the CFPB Action, as well as earlier

   invoices for related matters, in violation of the terms of the retainer agreement. As a result,

   I requested all of our invoices, which I reiterated in an email to Allyson and Gerry

   immediately following our call.

          20. On July 8, 2020, I received a number of invoices from Venable, but Albert and I

   noticed that several invoices were still missing.

          21. On July 11, 2020, I e ai ed A            a i a   c    i gA       a d Ge

   requesting the missing invoices.

          22. On July 12, 2020, Allyson and Gerry emailed me alone, stating that, we will need

   a e ai e     c    i   e       e ee             hi ca e No mention was made of any conflict,

   or my June 20-21 telephone conversations with Gerry, in that email or at that time.

          23. On July 13, 2020, during a telephone conference with me and Albert, Allyson and

   Gerry again demanded that we pay a second additional retainer, but this time asked for

   $30,000. Allyson and Gerry further stated that Venable would withdraw if we did not pay

   the          a i c        d          kf   f ee No mention was made of any conflict, or my

   June 20-21 telephone conversations with Gerry, in that email or at that time.



                                                  6
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 7 of 12 Page ID
                                 #:5937


           24. During that July 13 telephone conference, I told Allyson and Gerry that we were

   still missing several invoices, and that none of the invoices showed any deposits to or

   payments from our trust account. Gerry said his assistant would send us that information

   the following morning. Allyson said that, regardless of our review of the invoices, Venable

   still required another additional $30,000 retainer to continue to represent us.

           25. On July 14, 2020, Gerry emailed me and Albert (copying Allyson) a number of the

   missing invoices. I sent two emails in response, one to request invoices that were still

   missing, and another to tell Venable that my own accounting showed a credit balance

   rather than an amount owed.

           26. On July 15, 2020, Gerry emailed me and Albert (copying Allyson) more of the

   missing invoices. Albert replied to Allyson and Gerry, that his own accounting also showed a

   credit balance rather than an amount owed. I also replied, to request an invoice that was

   still missing.

           27. Due to the missing invoices and no deposit and payment information for our

   trust account, both Albert and I were unable to reconci e Ve ab e acc           i g. In response,

   Gerry said that he would have Ve ab e fi a ce de a         e     e a eac              ida ed e    .

           28. On the morning of July 16, 2020, Allyson emailed us the last missing invoice.

           29. On the evening of July 16, 2020, during a telephone conference with me and

   Albert, Allyson and Gerry told us Venable would have a conflict if the CFPB Action did not

    e e a d i iga i      e    ed b    ha Ve ab e did       ha e a c     e     c   f ic     Allyson

   also remarked that Albert and I could not afford Venable for litigation.




                                                7
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 8 of 12 Page ID
                                 #:5938


          30. Later on the evening of July 16, Gerry emailed me and Albert (copying Allyson)

   an Excel spreadsheet ega di g I        ice a d Pa      e

          31. On July 19, 2020, beca e Ve ab e i             ice    e e diffic          de    a da d

   inconsistent with the Excel spreadsheet Gerry had sent us, I emailed Gerry (copying Albert

   and Allyson), asking for Venable fi a ce de a         e       to send us a complete accounting of

   all activity in our client trust accounts, dating back to July 2019.

          32. On July 20, 2020, I emailed Gerry (copying Albert and Allyson) information that

   he had requested identifying what was missing from the Excel spreadsheet he had sent us,

   and requesting again for Ve ab e fi a ce de a             e       e d     a full accounting.

          33. On July 21, 2020, Gerry emailed me and Albert (copying Allyson) an updated

   Excel spreadsheet with newly added tabs. However, both Albert and I were unable to make

   sense of the updated spreadsheet Gerry had sent us and found it confusing and

   demonstratively inaccurate.

          34. On July 23, 2020 Albert and I sent multiple emails to Allyson and Gerry,

   requesting a complete, accurate, and organized accounting of activity in our client trust

   accounts. In response, Gerry agreed to schedule a call for me and Albert to speak with

   Ve ab e fi a ce de a        e . However, Gerry never arranged that call and we were never

   ab e      eak i h a        ef     Ve ab e fi a ce de a            e       b ai     he c a ifica i   e

   had repeatedly requested.

          35. At         AM     J              Ve ab e ecei ed P ai iff          ae             ed

   settlement documentation. At 11:20 AM, Gerry forwarded me and Albert the settlement




                                                  8
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 9 of 12 Page ID
                                 #:5939


    documentation, indicating, FYI I am forwarding, but have not reviewed the attachment,

          2
    yet       (emphasis added).

               36. At 5:23 PM on July 23, 2020, Gerry emailed me and Albert that Venable planned

    to file its Motion to Withdraw the following day, July 24.

               37. In response, at 6:54 AM on July 24, Albert and I sent Allyson and Gerry an email

    stating the following:

               Albert and I request that you include the below statement verbatim in your
               Motion to Withdraw:

               Nei he Albe Kim n Kaine Wen c n en             Venable      i hd a al a hei
               counsel in this action, and have expressly told Venable this. Venable has
               represented them jointly, along with Defendants True Count Staffing and Infinite
               Management, since the initiation of this lawsuit in October 2019, and have acted
               as the lead counsel for all defendants and their counsel in negotiating a settlement
               with Plaintiffs.

               Venable has refused to tell Mr. Kim or Mr. Wen the reasons for their withdrawal
               after all this time and when the parties seem close to a settlement, other than that
               they have an unwaivable conflict, but refuse to tell Mr. Kim or Mr. Wen what the
               conflict is, when it arose, and why it cannot be waived.

               Mr. Kim and Mr. Wen have also told Venable that they do not waive the attorney
               client privilege or any other privilege that applies to their communications with
               Venable.

               38. At 8:12 AM on July 24, 2020, after Venable already told me and Albert that it

    would be filing its Motion to Withdraw later that day, Gerry emailed me (including Allyson)

    offering to provide an explanation of the conflict. Prior to this, Venable never explained or


2 I Ve ab e Re P i a d A h i ie i S                       fI M i          Wi hd a         Ve ab e a ed ha on the
afternoon of Thursday, July 23 (Eastern Time), Plaintiffs sent the parties a proposed revised settlement offer. In
light of that communication, despite prior optimism about settlement prospects, it does not appear that the
parties are close to settling this matter. Accordingly, the next day, on July 24, Venable filed its Motion. Given that
Venable forwarded the settlement documentation to me and Albert without bothering to review it, this statement
was highly misleading. I would also note that, since then, a number of parties have reached, or are in the process
of finalizing, individual settlements with Plaintiffs.


                                                          9
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 10 of 12 Page ID
                                  #:5940


    offered to explain the conflict to me or Albert. Before I could respond, Venable filed its

    Motion to Withdraw.

           39. At 11:49 AM on July 24, 2020, just prior to Venable filing its Motion to Withdraw,

    Allyson and Gerry emailed me (copying Albert), indicating that we owed Venable $8,039.99.

    I do not believe that, as of July 24, Albert and I owed Venable any money, and, in any event,

    under the terms of our retainer agreement, any such outstanding balance was not payable

    for another 45 days.

           40. At 6:54 PM on July 24, 2020, Venable filed its Motion to Withdraw and the

    accompanying declaration of Gerald Sachs. Venable omitted the statement that Albert and I

    had asked to be included without explanation.

           41. In its Motion to Withdraw, Venable breached the attorney-client privilege by

    ga i           a i g ha    i bea          i g ha Defe da      ha e a ig ifica       a di g

    balance for work performed by Venable on this matter and have not indicated any

    willingness or ability to pay tho e fee      a    fee f   f   e     k   Ve ab e M i

    Withdraw as Counsel of Record for Defendants True Count Staffing, Inc., Albert Kim, and

    Kaine Wen, and Relief Defendant Infinite Management Corp., pp. 5-6, fn. 2; Declaration of

    Gerald Sachs, ¶ 6).

           42. At 7:18 PM on July 24, 2020, following Ve ab e filing of its Motion to

    Withdraw, I emailed Allyson and Gerry to ask for a full accounting for the fourth time, or

    alternatively to let me and Albert know if the invoices and the updated Excel spreadsheet

    Gerry had sent us were all Venable intended to provide as its accounting. After a further




                                                     10
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 11 of 12 Page ID
                                  #:5941


    exchange of emails with Allyson and Gerry, Albert and I still did not receive (and to this day

    have not received) a full accounting from Venable as requested.

           43. On August 6, 2020, I received an email from Gerry, asking if I wanted Venable to

    pursue settlement discussions with Plaintiffs on my behalf.

           44. On August 11, 2020, I emailed Allyson and Gerry a series of detailed questions

    about the alleged c   f ic i c di g he           h     i a   e a d h Ve ab e did      di c     ei

    to me earlier, that I needed answered so I could make an informed decision about whether

    Venable could or should continue to represent me in settlement negotiations with Plaintiffs.

           45. On August 16, 2020, in response to my August 11 email, Gerry emailed me and

    Albert (including Allyson)         i g    di c       e he ba i   f Ve ab e a eged c   f ic , and

    disclosing for the first time that the conflict supposedly arose as a result of a telephone

    conversation that I had with Gerry on June 20 or 21, 2020. H        e e Ge      explanation

    was incomplete and contained false and misleading statements. First, Gerry failed to

    respond to a number of my specific questions, continuing to withhold from me and Albert

      a e ia i f    ai    ab     Ve ab e alleged conflict. Second, Gerry failed to explain why

    Venable waited until July 16 to disclose that it had a conflict of interest that purportedly

    arose on June 20 or 21. Third, Gerry falsely attributed to me statements I had not made and

    grossly mischaracterized statements that I had made concerning Albert.

           46. On August 24, 2020, I emailed Gerry (copying Albert and Allyson), responding to

    his false allegations. In that email, I confirmed in writing that Albert and my positions,

    interests, and objectives in the litigation remained fully aligned; we both still wanted to

    reach a settlement with Plaintiffs; and there were no conflicts between us that we did not



                                                 11
Case 8:19-cv-01998-MWF-KS Document 206-1 Filed 08/27/20 Page 12 of 12 Page ID
                                  #:5942


    previously understand we had waived. Albert confirmed the same in an email sent to

    Allyson and Gerry (copying me) on August 25, 2020.

                                              Conclusion

           47. I c   i    e   ig               e Ve ab e M i            Wi hd a      he ba i

    asserted in that Motion, that an unwaivable conflict of interest has arisen between me and

    Albert. As both Albert and I have repeatedly advised Venable, both orally and in writing,

    that our positions, interests, and objectives remain aligned and there are no conflicts

    between us that we did not attempt to previously waive.

           48. However, based on the above timeline and my communications with Venable

    since June 15, 2020, it is apparent to me that Venable has taken positions and made

    statements adverse to my interest; that Venable has been less than truthful and forthright

    in its dealings with me, Albert, and the Court regarding its alleged conflict; and that Venable

    has breached its legal, ethical, and contractual duties to me and Albert. As a result, I no

    longer trust Venable to do what is in my best interest in the litigation. Therefore, I have

    concluded that Venable has left me no choice but to seek to retain new counsel to replace

    it, which I will attempt to do within the next seven to ten days.

           49. I a   ecia e he C        a e i         hi issue.

           I declare under penalty of perjury under the laws of the United States of America

    that the foregoing is true and correct.

           Executed this 27th day of August, 2020, in Los Angeles County, California.


                         ________________________________________
                                        Kaine Wen



                                                 12
